People v Johnson (2015 NY Slip Op 02786)





People v Johnson


2015 NY Slip Op 02786


Decided on April 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2012-09729
 (Ind. No. 229/11)

[*1]The People of the State of New York, respondent,
vMaurice Johnson, appellant.


Lynn W. L. Fahey, New York, N.Y. (Lauren E. Jones of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Jeanette Lifschitz, and Roni C. Piplani of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered October 11, 2012, convicting him of criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the evidence was legally insufficient to support his convictions of criminal possession of a weapon in the second degree is only partially preserved for appellate review (see CPL 470.05[2]; People v Maldonado, 119 AD3d 610). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of two counts of criminal possession of a weapon in the second degree beyond a reasonable doubt (see Penal Law 265.03[1][b]; [3]; People v Petitbrun, 123 AD3d 1057; People v Jones, 118 AD3d 912). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that certain comments made by the prosecutor during his summation were improper and deprived him of a fair trial is largely unpreserved for appellate review (see People v Jorgensen, 113 AD3d 793). In any event, the challenged summation remarks were fair comment on the evidence, constituted a fair response to defense counsel's summation, or otherwise do not warrant a reversal (see People v Harris, 117 AD3d 847).
The defendant's contention that his right to confrontation was violated (see Crawford v Washington, 541 US 36) is unpreserved for appellate review and, in any event, without merit (see People v Tucker, 117 AD3d 1090; People v Fucito, 108 AD3d 777).
The defendant's remaining contentions are without merit.
ENG, P.J., LEVENTHAL, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court